DETAILED ACTION
	This Office Action acknowledges the applicant’s amendment filed 7 April 2021. Claims 1, 2, 4-18 and 22-38 are pending in the application. Claims 5-7, 14, 15, 25 and 35-37 were previously withdrawn from further consideration. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7 April 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 9, 13, 16-18, 22-24, 26-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20150297881), in view of Braun et al. (US 20150197393).
Regarding claim 1, Sanders teaches a medical packaging (figure 1, reference 12) comprising: an open proximal end (figure 1, reference 18); a closed distal end (figure 1, reference 20); a compartment (figure 1, reference 14) having a sidewall (figure 1, reference 26) extending between the closed distal end and the open proximal end; a plurality of interference ribs (figure 1, reference 24 and 28) disposed on an inside surface of the compartment (figure 8, reference 24 and 28); and a flange (figure 1, reference 22) disposed at the open proximal end; wherein the plurality of interference ribs extend along a length of the inside surface from the open proximal end to the closed distal end (figures 1 and 2: the 
Sanders does not explicitly teach the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end. However, Braun does teach the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end (figures 1a-1c: ribs located on either side of guide section 7, near reference 6, extend from the closed distal end [bottom] to the open proximal end 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Sanders to include the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end, as disclosed by Braun, because including the ribs extending along the entire length of the packaging provides added rigidity to the package and also prevents or limits movement of the item packaged inside which helps prevent damage to the item, as explained by Braun (paragraph 5).
Regarding claim 2, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs extend radially inward from the sidewall (figure 8, reference 24) and are configured to engage a portion of a fluid transfer device when the fluid transfer device is positioned within the compartment of the packaging (figure 1, reference 10 at 24).
Regarding claim 4, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs are disposed on the inside surface at the proximal end of the compartment (figure 1 and 8, reference 28).

Regarding claim 9, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs have a triangular, square, rectangular, or rounded shape (figure 1, reference 24: the ribs are rectangular).
Regarding claim 13, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the flange includes at least one flat edge (figure 1, reference 22).
Regarding claim 16, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs are arranged in sets of two or more individual ribs (figure 1 and 8, reference 24).
Regarding claim 17, Sanders, in view of Braun, teach all of the claim limitations of claim 16, as shown above. Furthermore, Sanders teaches the individual ribs comprising the one or more sets of interference ribs are spaced close together from one another (figure 1 and 8, reference 24/28 and paragraph 47: since the ribs can be distanced equally or unequally, in the unequal configuration, the ribs would be spaced together).
Regarding claim 18, Sanders, in view of Braun, teach all of the claim limitations of claim 16, as shown above. Furthermore, Sanders teaches the individual ribs comprising the one or more sets of interference ribs are spaced apart from one another (figure 1 and 8, reference 24).
Regarding claim 22, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs are made from a polymeric material (figure 1, reference 24 and 28 and paragraph 48: the packaging including the ribs is made of a plastic material which is polymeric).

Sanders discloses the claimed invention except for the polymeric material being polyester, polycarbonate, polyethylene, polystyrene, polypropylene, or combinations or co-polymers thereof. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ribs made of polyester, polycarbonate, polyethylene, polystyrene, polypropylene, or combinations or co-polymers thereof in order to be cheaply made and have rigidity. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 24, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the plurality of interference ribs are oriented opposite from each other around a circumference of the packaging (figure 8, reference 24).
Regarding claim 26, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches a short rib disposed in an off-center orientation on the inside surface of the compartment (figure 1, reference 24).
Regarding claim 27, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches an activation prevention element disposed on the inside surface of the compartment (figure 1, near reference 12).
Regarding claim 28, Sanders, in view of Braun, teach all of the claim limitations of claim 27, as shown above. Furthermore, Sanders teaches the activation prevention element is configured to engage with a corresponding slot, notch or recess located on an activation element of a safety needle device (figure 1, near reference 12).

Regarding claim 30, Sanders, in view of Braun, teach all of the claim limitations of claim 27, as shown above. Furthermore, Sanders teaches the activation prevention element is configured to nest a passive rotational activation element of a safety needle device (figure 1, near reference 12).
Regarding claim 31, Sanders, in view of Braun, teach all of the claim limitations of claim 27, as shown above. Furthermore, Sanders teaches the activation prevention element includes a tapered leading edge (figure 1, near reference 12). 
Regarding claim 32, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches a clearance between the closed distal end and a distal tip of a safety needle device when the safety needle device is fully positioned in the medical packaging (figure 1, reference 10 inside 12).
Regarding claim 33, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches at least one external rib extending radially outward from the sidewall (figure 1 and 4, reference 16).
Regarding claim 34, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above. Furthermore, Sanders teaches the compartment includes a first segment (figure 1, top of reference 12), a second tapered segment (figure 1, middle of reference 12), and a third narrowed segment (figure 1, bottom of reference 12).
Regarding claim 38, Sanders teaches a medical packaging (figure 1, reference 12) comprising: an open proximal end (figure 1, reference 18); a closed distal end (figure 1, reference 20); a compartment (figure 1, reference 14) having a sidewall (figure 1, reference 26) extending between the closed distal end and the open proximal end; one or more molded detents (figure 1, reference 24 and 28) on the 
Sanders does not explicitly teach the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end. However, Braun does teach the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end (figures 1a-1c: ribs located on either side of guide section 7, near reference 6, extend from the closed distal end [bottom] to the open proximal end 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Sanders to include the plurality of interference ribs extending along the entire length of the inside surface from the open proximal end to the closed distal end, as disclosed by Braun, because including the ribs extending along the entire length of the packaging provides added rigidity to the package and also prevents or limits movement of the item packaged inside which helps prevent damage to the item, as explained by Braun (paragraph 5).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20150297881), in view of Braun et al. (US 20150197393), as applied to claim 1 above, and further in view of Hamilton (US 3,367,488).
Regarding claim 10, Sanders, in view of Braun, teach all of the claim limitations of claim 1, as shown above.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Sanders, in view of Braun, to include a removable seal that engages with the flange, as disclosed by Hamilton, because including the seal allows for keeping the needle sterile and allows for knowing if the packaging was tampered with, as explained by Hamilton (column 2, lines 1-3).
Regarding claim 11, Sanders, in view of Braun and Hamilton, teach all of the claim limitations of claim 10, as shown above. Furthermore, Hamilton teaches the removable seal includes a pull tab (figure 6, reference 39).	
Regarding claim 12, Sanders, in view of Braun and Hamilton, teach all of the claim limitations of claim 10, as shown above. 
Sanders, in view of Braun and Hamilton, do not explicitly teach the removable seal includes graphics, symbols, diagrams, words or other instructions. However, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Sanders, in view of Braun and Hamilton, to include teach the removable seal includes graphics, symbols, diagrams, words or other instructions allows for information to be conveyed to the user.

Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive.

Regarding claims 1 and 38, applicant argues “it is improper to combine Sanders with Braun to arrive at the present claims, because modifying Braun to include a friction fit would render Braun inoperable for its intended purpose” and further states “modifying Braun with Sanders to have a guide section 7 in a friction fit with the packaged stacked disks/tablets would render Braun inoperable for its intended purpose. Such a change in a reference’s principle of operation is unlikely to motivate a person of ordinary skill to pursue a combination with that reference. Plast-Pak Industries, Inc. v. Sulzer Mixpac AG, 600 Fed. Appx. 755, 759 (Fed. Cir. 2015) following In re Ratti, 270 F.2d 810, 814 (CCPA 1959)”. Applicant is reminded that the rejection above does not modify Braun to include the friction fit element of Sanders, as argued by applicant. Sanders is the primary reference and this friction fit feature is already disclosed by Sanders, as shown in the rejection above. In this case, modification of the primary reference is not needed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Since the prior art discloses the claimed subject matter, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735